Citation Nr: 0009089	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  95-40 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to service connection for impotence.  




REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from October 1955 to June 
1975.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
in February 1995 which denied the claimed benefits.  

The Board previously Remanded the case in March 1997 in order 
to obtain an additional medical opinion as to the etiology of 
the veteran's impotence and for the RO to consider the 
applicability of the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  However, due to illness, the 
veteran was unable to report for the scheduled examination 
and he indicated that his claim should be adjudicated on the 
basis of the evidence of record.  The supplemental statement 
of the case issued in April 1998 did not consider the 
applicability of Allen.  

Nevertheless, believing that such a medical opinion would 
indeed be helpful, the Board requested an opinion from an 
Independent Medical Expert (IME).  That opinion was received 
in September 1999.  The case was then referred to the 
veteran's accredited representative, who provided further 
argument in support of his appeal.  


FINDINGS OF FACT

1.  Service connection has been established for diabetes 
mellitus and arteriosclerotic heart disease.  

2.  The veteran's impotence was caused by his diabetes and/or 
his arteriosclerosis.  



CONCLUSION OF LAW

The veteran's impotence is proximately due to or the result 
of his service-connected disability.  38 U.S.C.A. § 5107(b) 
(West 19991); 38 C.F.R. § 3.310 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records show that the veteran complained 
of erectile dysfunction in February 1970.  He stated that he 
had steadily increased difficulty in obtaining and 
maintaining an erection.  He said that he felt tight all the 
time and that he had an ache and intermittent sharp pains in 
his left testicle.  The symptoms at that time were attributed 
by examiners to psychological factors.  The service medical 
records are otherwise completely negative for complaints or 
findings relative to impotence.  

There is no further evidence of complaints of impotence until 
August 1994, at which time it was noted that the veteran had 
a 3-4 year history of erectile dysfunction.  On VA 
examination in February 1995, the veteran stated that he 
became aware of an erectile problem in early 1989, with 
rather sudden loss of erectile function in mid-1989.  The VA 
examiner indicated that the erectile dysfunction could have a 
vascular etiology, but could also be related to his diabetes.  
It should be noted that service connection has been 
established for both diabetes and coronary arteriosclerosis.  
It was the examiner's opinion, however, that the veteran's 
impotence was "more on the basis of painful erections that 
he achieved in 1989" (which the examiner attributed to 
Peyronie's disease), although his diabetes was 
"undoubtedly" playing a definite role.  

In September 1999, the Board requested an opinion from an IME 
with respect to the following questions:  

1.  Is it at least as likely as not that the 
veteran's current impotence had its origins in 
service, as shown by the complaints in service?  

2.  If not, is it at least as likely as not that 
the current impotence was caused by the veteran's 
diabetes mellitus or arteriosclerosis?  

3.  If not caused by either the diabetes or 
arteriosclerosis, is it at least as likely as not 
that the impotence was aggravated by either 
disease?  If so, please quantify the degree of 
aggravation, to the extent that such quantification 
is possible.  

The IME's opinion, received in September 1999, initially 
described the factual history of the veteran's impotence as 
set forth above.  The IME then commented:  

Certainly, the most common cause of erectile 
dysfunction in the United States is on a vascular 
basis.  [The veteran] suffered from the risk 
factors of cholesterolemia, arteriosclerosis, 
cardiac disease.  Fifty percent of people with 
diabetes mellitus suffer from erectile dysfunction 
and he certainly had that as a risk factor.  Both 
of these diseases were diagnosed subsequent to [the 
veteran's] discharge from the military.  Peyronie's 
disease in its most extreme form is also associated 
with erectile dysfunction.  Therefore, [the 
veteran] has three risk factors [which] on its 
[sic] own or combined could cause erectile 
dysfunction.  There is no evidence that he had any 
of these diseases while he was on active duty.  It 
is my medical opinion that his state of erectile 
dysfunction was not present as an organic [sic] as 
it certainly is now or the time he was on active 
military service.  This is not a military related 
diagnosis.  

Argument subsequently proffered by the veteran's 
representative indicates that the IME's opinion did not 
adequately answer the questions posed by the Board and, 
therefore, was inadequate.  It was requested that an 
additional IME opinion be obtained.  

Analysis 

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded; that is, the claim is not implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Additionally, there is no indication that there are 
additional, pertinent records which have not been obtained.  
Accordingly, there is no further duty to assist the veteran 
in developing the claim, as mandated by 38 U.S.C.A. 
§ 5107(a).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  Such a determination requires a 
finding of a current disability which is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).  Each disabling condition 
shown by a veteran's service records, or for which he seeks 
service connection, must be considered on the basis of the 
places, types and circumstances of his service as shown by 
service records, the official history of each organization in 
which he served, his medical records and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154 (West 1991).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.

Initially, the Board notes that the examiners during service 
attributed the veteran's symptoms to psychological factors 
and none of the post-service medical evidence or medical 
opinions that are of record in this case indicates that the 
complaints noted during service were the initial 
manifestations of the veteran's current impotence.  Moreover, 
the record is devoid of evidence of complaints of erectile 
dysfunction during the last 5 years of the veteran's period 
of service or for almost 15 years after his separation from 
service.  Such evidence (or lack thereof) militates strongly 
against establishment of service connection for impotence on 
the basis of direct service incurrence.  

However, there are medical opinions of record that to varying 
degrees attribute the veteran's impotence to his service-
connected diabetes and/or arteriosclerosis.  The 1995 VA 
examiner noted that the veteran had several risk factors for 
developing erectile dysfunction, but related the veteran's 
problem more to Peyronie's disease, although he indicated 
that his diabetes was "undoubtedly" playing a definite 
role.  While that examiner noted the presence of a distal 
dorsal penile plaque that was consistent with Peyronie's 
disease, other examiners in recent years have reported that 
the veteran's genitalia were normal.  Moreover, the report of 
a private urologist regarding treatment for the veteran's 
erectile dysfunction does not refer to Peyronie's disease and 
does not suggest that surgical excision of plaques referred 
to by the 1995 VA examiner was contemplated or even 
considered in the plan for the veteran's treatment.  

The IME stated that the most common cause of erectile 
dysfunction in this country is vascular insufficiency.  In 
that regard, the IME noted that the veteran has 
arteriosclerosis.  The IME also reported that 50 percent of 
people with diabetes mellitus, which the veteran also has, 
suffer from erectile dysfunction.  Those statistics provide 
strong evidence that the veteran's erectile dysfunction 
resulted from his service connected diabetes and/or his 
arteriosclerosis.  Considering the facts of this case, the 
Board believes that the record already contains enough 
evidence to make a decision, without obtaining another IME 
opinion, as requested by the veteran's representative.  

Weighing the medical reports and opinions that are of record, 
the Board is unable to determine the exact extent to which 
the veteran's diabetes or arteriosclerosis might have 
contributed to his erectile dysfunction.  It appears to be 
clear, however, that his diabetes and/or arteriosclerosis 
played at least a major role in the development of his 
symptoms; there is no probative medical evidence to the 
contrary.  Accordingly, the Board finds that the evidence is 
at least in relative equipoise as to whether the veteran's 
impotence is proximately due to or the result of his service-
connected disability.  Under such circumstances, the veteran 
must be given the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.310.   


ORDER

Service connection for impotence is granted.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

